Citation Nr: 0212439	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is the widow of a veteran who had active 
service from July 1942 to October 1945.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1995 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in New York, New 
York, which denied the benefit sought.  The appellant 
requested, and was scheduled for, a hearing before a Member 
of the Board.  She failed to appear for the scheduled hearing 
on September 5, 2002.


FINDINGS OF FACT

1.  The veteran died in May 1992; the immediate cause of his 
death was cardiopulmonary arrest, due to or as a consequence 
of idiopathic pulmonary fibrosis.

2.  At the time of his death, service connection was 
established for malaria and left elbow scars; neither 
disability is shown to have contributed to cause the 
veteran's death.

3.  Cardiopulmonary disease or idiopathic pulmonary fibrosis 
was not manifested in service; cardiovascular disease was not 
manifested in the first postservice year; and neither 
cardiopulmonary disease nor idiopathic pulmonary fibrosis is 
shown to have been related to service.

4.  The veteran's death was not caused by a service connected 
disability, and service connected disability did not 
contribute to cause or hasten his death.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
here all pertinent mandates of the VCAA and implementing 
regulations are met.  

The appellant was notified via a rating decision in January 
1995, statement of the case in August 1995, and supplemental 
statement of the case in January 1996 as to why her claim was 
denied and of the criteria for establishing entitlement to 
the benefit sought.  The RO has obtained the veteran's 
service and postservice medical records.  The appellant has 
not identified any other pertinent evidence which remains 
outstanding.  As there appears to be no further evidence to 
be obtained, additional notice to the appellant as to what 
evidence it was her responsibility to obtain, and what 
evidence VA obtained/would obtain would serve no useful 
purpose.  A letter in May 2002 informed the appellant of 
pertinent provisions of the VCAA.  No further notice to the 
appellant or assistance in the development of evidence is 
indicated.  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulation, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Factual Background

Service medical records show that the veteran's 
cardiovascular system was evaluated as normal on service 
enlistment examination in July 1942, as well as at the time 
of his service discharge examination in October 1945.  He was 
treated for primary atypical pneumonia, cause undetermined, 
in February and March 1943.

Private medical records from July and August 1991 reveal that 
the veteran was admitted with diagnoses of congestive heart 
failure, chronic pulmonary disease and liver disease.  
Discharge diagnoses included pulmonary fibrosis, unknown 
etiology with hypoxia; and moderate renal insufficiency.

Additional private medical records from April and May 1992 
reveal that the veteran was admitted for treatment of 
increased dyspneic, weakness and complete exhaustion.  A 
history of idiopathic pulmonary fibrosis was noted.  A 
medical history of "MI" [myocardial infarction] in 1968 and 
past admission in July 1991 for symptoms consistent with 
pulmonary fibrosis was noted.  See History and Physical 
report.  Idiopathic pulmonary fibrosis, terminal; acute over 
chronic respiratory failure with chronic hypercapnea and 
severe hypoxemia; arteriosclerotic heart disease with history 
of myocardial infarction; and diabetes mellitus, exacerbated 
by steroids were among the final diagnoses. 

A death certificate shows that the veteran died on May 
[redacted], 1992.  The immediate cause of death was 
cardiopulmonary arrest, due to or as a consequence of 
idiopathic pulmonary fibrosis.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The law provides 
that service connection will be granted for a disease or 
disability if it is shown that the veteran suffered from such 
disease or disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

During his lifetime the veteran had established service 
connection for malaria and left elbow scars, rated 
noncompensable.  When he died, he did not have any claims 
pending with VA.  The cause of his death was cardiopulmonary 
arrest due to or as a consequence of idiopathic pulmonary 
fibrosis.  His available service records report no treatment 
for either of these disorders.  A separation examination 
found no pertinent defects.  There is no evidence of 
pertinent disease or injury in service.  Although 
arteriosclerotic heart disease and diabetes mellitus are 
chronic disorders for which service connection may be 
established on a presumptive basis, neither disorder is shown 
to have been manifested in the first postservice year.  No 
doctor has opined that the diseases which caused the 
veteran's death are related to service. Postservice medical 
records, dated more than 45 years after service, provide no 
basis for establishing a causal link between the death-
causing disease(s) and service.

The appellant's argument appears to be that the veteran's 
pneumonia in service was a sign of underlying pulmonary 
disease which ultimately became his death-causing fibrosis.  
However, she is a layperson, and thus lacks the requisite 
expertise/training for her opinions in this matter to be 
competent evidence.  There is no competent (medical) evidence 
supporting her argument.  Without competent evidence that 
disability which caused or contributed to cause the veteran's 
death was incurred or aggravated in service, service 
connection for the cause of his death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

